DETAILED ACTION
This Office Action is in response to Applicants application filing on August 4, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as being dependent on claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of prioritizing trim requests which is a process (Step 1: YES).

The Examiner has identified independent method Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 1 and 16.  Claim 19 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
marking, by a vegetation artificial intelligence (Al) engine executing on one or more computing platforms, vegetation and industrial equipment contained in the image associated with a customer trim request generated by a remote computing platform; 
identifying, by the vegetation Al engine, a location associated with the customer trim request;
searching, by the vegetation Al engine, for a match between the identified location associated with the customer trim request with a location associated with one of a past executed service ticket and a pending service ticket; 
generating, by the vegetation Al engine, a maintenance profile for the customer trim request based on the results of the search and data in the customer trim request; 
assigning, by the vegetation Al engine, a priority to the customer trim request based on the maintenance profile for the customer trim request; and 
providing, by the vegetation Al engine, a notification to the remote computing platform based on the assigned priority of the customer trim request.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Viewing an image, determining location, establishing a profile, assigning a trim request with priority, and providing notification recites concepts performed in the human mind. But for the “remote computing platform” and “a notification” language, the claims encompass a user viewing an image for a trim request, matching the location of a previous request, assigning a priority to the request and sending a notification based on the priority.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The image processor, executing one or more comping platforms in Claims 1 and 16 is just applying generic computer and software components to the recited abstract limitations.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, executing one or more computing platforms (Claims 1 and 16) and/or one or more computing platforms [no computer or processor claimed] (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 16, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0022] about implantation using general purpose or special purpose computing devices [a remote computing device, such as a mobile computing device 124, such as a smart phone or a tablet computer.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 16, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-15, 17-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 16, and 18 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-15, 17-18, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to vegetation management including identification, mitigation, and prediction of vegetation growth and potential impact as well as associated methods and system.
	U.S. Publication 2022/0108242 A1 Method and system for utility power line monitoring.
	U.S. Publication 2021/0158237 S1 Utility line maintenance and safety.
	WO 2021/092394 A1 Multi source geographic system (GIS) web-based data visualization and interaction for vegetation management
	U.S. Publication 2021/0073692 A1 Method and system for utility infrastructure condition monitoring, detection, and response.
	U.S. Publication 2020/0394725 A1 Monitoring utility assets using crowd-sourced digital image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 19, 2022